PD-0237-15
                             PD-0237-15                               COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/2/2015 11:03:32 AM
                                                                       Accepted 3/2/2015 3:01:09 PM
                                                                                        ABEL ACOSTA
                               NO._________________
                                                                                               CLERK

                                       IN THE

                         COURT OF CRIMINAL APPEALS

                                      OF TEXAS



                              RHONALD MARTINEZ
                                  Petitioner

March 2, 2015                              v.

                              THE STATE OF TEXAS
                                   Respondent



                    Petition is in Cause No. 1253416D from the
              297th Criminal District Court of Tarrant County, Texas,
                       and Cause No. 02-13-00610-CR in the
                 Court of Appeals for the Second District of Texas



                    MOTION TO EXTEND TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Rhonald Martinez, Petitioner, and requests that this Court
grant an extension of time for filing of Petitioner’s Petition for Discretionary Review,
and in support of which would show the following:

                                          I.
      Petitioner’s Petition for Discretionary Review is due on or before March 2,
2015. The time for extension requested is thirty (30) days.



                                           1
                                           II.
       Because of an unusually heavy caseload consisting of both jury trials as well
as other appellate obligations, counsel for Petitioner has been unable to complete
said Petition; as a result of trial preparation and actual trial, counsel for Petitioner
has been unable to devote a sufficient amount of time to the preparation of said
Petition.
       Counsel for Petitioner reasonably believes that the Petitioner for Discretionary
Review will be filed with this Court within 30 (30) days of the March 2, 2015, due
date.

                                     III.
     No previous “Motion to Extend Time to File Petition for Discretionary
Review” has been granted or requested.

                                          IV.
      The Petitioner is incarcerated.

       WHEREFORE, PREMISES CONSIDERED, Rhonald Martinez, Petitioner,
prays this Court will grant an extension of thirty (30) days for Petitioner to file said
Petition for Discretionary Review.

                                                Respectfully submitted,

                                                 /s/Abe Factor
                                                Abe Factor
                                                TBN: 06768500
                                                Factor, Campbell & Collins
                                                Attorneys at Law
                                                5719 Airport Freeway
                                                Fort Worth, Texas 76117
                                                Phone: (817) 222-3333
                                                Fax: (817) 222-3330
                                                Attorney for Appellant
                                                Rhonald Martinez




                                           2
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been
furnished to counsel for the State’s Prosecuting Attorney and the Tarrant County
District Attorney by a manner compliant with the Texas Rules of Appellate
Procedure,
on this 2nd day of March, 2015.

                                            /s/Abe Factor
                                            Abe Factor




                                        3